     Case 2:21-cv-10490-SDD-RSW ECF No. 1-3, PageID.56 Filed 03/02/21 Page 1 of 3


NO          IP               PORT                          Torrent Hash
      171   108.61.128.241    54423   38D78C235D05CDE7517358889274EAF0495F984E
      172   108.61.128.241    65504   38D78C235D05CDE7517358889274EAF0495F984E
      173   108.61.128.241    62306   38D78C235D05CDE7517358889274EAF0495F984E
      328   108.61.128.241    50038   63DD5F284697CA9B5D4E644DD89793A1E0DA3560
      329   108.61.128.241    50239   63DD5F284697CA9B5D4E644DD89793A1E0DA3560
      403   108.61.128.241    56458   68FA685439672F031E1BAEF23A19DAE984C1B44B
      411   108.61.128.241    49986   896B438F8D8F7C433F4B88A24322B8763A3E9885
      573   108.61.128.241    53788   88FD136FB57D5813BF7E20900FC213E2EB1431E4
      574   108.61.128.241    59242   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1227   108.61.128.241    52285   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1228   108.61.128.241    52678   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1294   108.61.128.241    49611   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1296   108.61.128.241    50360   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1451   108.61.128.241    56413   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1611   108.61.128.241    62323   B37F20638A9A8ACA5BF32E3B55694386A7640AD9
     1612   108.61.128.241    52219   B37F20638A9A8ACA5BF32E3B55694386A7640AD9
     1646   108.61.128.241    62485   7C7FF788E6DB46AC7E12373284CD4B991326B5FD
     1706   108.61.128.241    57826   DE2558DD6D663815C577FC75D760803BBFDA83C1
     1707   108.61.128.241    56392   896B438F8D8F7C433F4B88A24322B8763A3E9885
     1708   108.61.128.241    57004   68FA685439672F031E1BAEF23A19DAE984C1B44B
     1735   108.61.128.241    58821   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1736   108.61.128.241    59063   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1739   108.61.128.241    64958   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1740   108.61.128.241    50559   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1743   108.61.128.241    54891   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1745   108.61.128.241    55476   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1748   108.61.128.241    61951   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1749   108.61.128.241    63637   88FD136FB57D5813BF7E20900FC213E2EB1431E4
     1939   108.61.128.241    55435   896B438F8D8F7C433F4B88A24322B8763A3E9885
     2402   108.61.128.241    55546   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2403   108.61.128.241    56601   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2406   108.61.128.241    57161   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2407   108.61.128.241    57417   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2410   108.61.128.241    63231   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2411   108.61.128.241    63230   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2469   108.61.128.241    61561   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2470   108.61.128.241    61697   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2473   108.61.128.241    63042   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2474   108.61.128.241    63838   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2479   108.61.128.241    49442   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2480   108.61.128.241    51607   F710F541641A56DC4DB98685A176C7B4B5A2D651
     2576   108.61.128.241    65202   BFFA03D953957F34505853342BF560381ED7CE62
     2577   108.61.128.241    50354   BFFA03D953957F34505853342BF560381ED7CE62
     2898   108.61.128.241    57678   896B438F8D8F7C433F4B88A24322B8763A3E9885



                                      Exhibit "2"
     Case 2:21-cv-10490-SDD-RSW ECF No. 1-3, PageID.57 Filed 03/02/21 Page 2 of 3


NO          IP                                                          Torrent Name
      171   108.61.128.241   I Feel Pretty (2018) [WEBRip] [720p] [YTS.AM]
      172   108.61.128.241   I Feel Pretty (2018) [WEBRip] [720p] [YTS.AM]
      173   108.61.128.241   I Feel Pretty (2018) [WEBRip] [720p] [YTS.AM]
      328   108.61.128.241   The Expendables 1 2 3 ‐ Sylvester Stallone Action 2010‐2014 Eng Sub 720p [H264
      329   108.61.128.241   The Expendables 1 2 3 ‐ Sylvester Stallone Action 2010‐2014 Eng Sub 720p [H264
      403   108.61.128.241   Queen.of.the.Desert.2015.720p.BluRay.999MB.ShAaNiG.mkv
      411   108.61.128.241   Queen.of.the.Desert.2016.HDRip.XviD.AC3‐EVO
      573   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
      574   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1227   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1228   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1294   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1296   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1451   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1611   108.61.128.241   Hunter.Killer.2018.1080p.WEB‐DL.DD5.1.H264‐FGT
     1612   108.61.128.241   Hunter.Killer.2018.1080p.WEB‐DL.DD5.1.H264‐FGT
     1646   108.61.128.241   Hunter Killer 2018.UHD.BluRay.2160p.x265.Atmos.7.1‐DTOne
     1706   108.61.128.241   Finding Steve McQueen.2019.HDRip.XviD.AC3‐EVO
     1707   108.61.128.241   Queen.of.the.Desert.2016.HDRip.XviD.AC3‐EVO
     1708   108.61.128.241   Queen.of.the.Desert.2015.720p.BluRay.999MB.ShAaNiG.mkv
     1735   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1736   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1739   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1740   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1743   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1745   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1748   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1749   108.61.128.241   Shock.and.Awe.2017.1080p.WEB‐DL.DD5.1.H264‐FGT
     1939   108.61.128.241   Queen.of.the.Desert.2016.HDRip.XviD.AC3‐EVO
     2402   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2403   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2406   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2407   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2410   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2411   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2469   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2470   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2473   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2474   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2479   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2480   108.61.128.241   I Feel Pretty (2018) [BluRay] [1080p] [YTS.AM]
     2576   108.61.128.241   AutÃ³mata (2014)
     2577   108.61.128.241   AutÃ³mata (2014)
     2898   108.61.128.241   Queen.of.the.Desert.2016.HDRip.XviD.AC3‐EVO
     Case 2:21-cv-10490-SDD-RSW ECF No. 1-3, PageID.58 Filed 03/02/21 Page 3 of 3


NO          IP                     Transfer End
      171   108.61.128.241                 7/1/2018 2:51:11
      172   108.61.128.241                 7/1/2018 3:40:39
      173   108.61.128.241                 7/1/2018 4:41:19
      328   108.61.128.241               10/7/2018 18:13:40
      329   108.61.128.241               10/7/2018 18:47:35
      403   108.61.128.241               10/27/2018 8:59:22
      411   108.61.128.241                11/1/2018 5:36:30
      573   108.61.128.241               12/21/2018 8:22:04
      574   108.61.128.241               12/21/2018 9:16:41
     1227   108.61.128.241                1/5/2019 21:46:46
     1228   108.61.128.241                1/5/2019 21:50:32
     1294   108.61.128.241                 1/6/2019 8:03:33
     1296   108.61.128.241                 1/6/2019 8:11:01
     1451   108.61.128.241               1/12/2019 13:00:19
     1611   108.61.128.241                1/16/2019 2:51:26
     1612   108.61.128.241                1/16/2019 3:52:50
     1646   108.61.128.241               1/23/2019 19:19:27
     1706   108.61.128.241               3/17/2019 23:36:42
     1707   108.61.128.241                3/21/2019 4:56:14
     1708   108.61.128.241                3/21/2019 5:06:45
     1735   108.61.128.241                 4/1/2019 6:25:46
     1736   108.61.128.241                 4/1/2019 6:28:14
     1739   108.61.128.241                 4/1/2019 7:26:14
     1740   108.61.128.241                 4/1/2019 7:44:33
     1743   108.61.128.241                 4/1/2019 8:27:45
     1745   108.61.128.241                 4/1/2019 8:33:28
     1748   108.61.128.241                 4/1/2019 9:36:11
     1749   108.61.128.241                 4/1/2019 9:53:22
     1939   108.61.128.241                4/5/2019 17:25:04
     2402   108.61.128.241               5/10/2019 18:47:15
     2403   108.61.128.241               5/10/2019 18:50:32
     2406   108.61.128.241               5/10/2019 19:50:17
     2407   108.61.128.241               5/10/2019 19:51:20
     2410   108.61.128.241               5/13/2019 12:55:17
     2411   108.61.128.241               5/13/2019 12:55:17
     2469   108.61.128.241               5/17/2019 13:43:08
     2470   108.61.128.241               5/17/2019 13:43:53
     2473   108.61.128.241               5/17/2019 14:47:51
     2474   108.61.128.241               5/17/2019 14:50:23
     2479   108.61.128.241               5/17/2019 15:49:57
     2480   108.61.128.241               5/17/2019 15:57:21
     2576   108.61.128.241               5/24/2019 21:54:01
     2577   108.61.128.241               5/24/2019 22:00:22
     2898   108.61.128.241               6/10/2019 20:54:48
